United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3120
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                            Devonte Demario Colbert,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                             Submitted: May 11, 2020
                               Filed: May 14, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Devonte Demario Colbert appeals the sentence imposed by the district court1
after he pleaded guilty to a drug offense. His counsel has moved to withdraw, and

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

       Upon careful review under a deferential abuse-of-discretion standard, see Gall
v. United States, 552 U.S. 38, 41 (2007), we conclude that the district court did not
impose an unreasonable sentence. The court properly considered the factors set forth
in 18 U.S.C. § 3553(a), and there is no indication that the court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing relevant factors. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). Finally, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                         -2-